Citation Nr: 1647592	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the appellant's character of discharge for the period of service from January 1966 to September 1970 serves as a bar to VA benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1964 to May 1966.  He received an "other than honorable" discharge for his period of service in from January 1966 to September 1970.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO found that a discharge "under conditions other than honorable" is a bar to VA benefits.

The appellant provided testimony at a May 2014 Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In November 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claim adjudicated below have been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 1015).


FINDINGS OF FACT

1.  The appellant served on active duty from January 1966 to September 1970, but received an "other than honorable" discharge upon his separation.

2.  The actions that led to the appellant's discharge from service, several periods of absent without leave (AWOL), constituted willful and persistent misconduct.

3.  The competent evidence does not demonstrate that the appellant was insane at the time of the offenses giving rise to the "other than honorable" discharge.

4.  The appellant received a clemency discharge pursuant to Presidential Proclamation 4313, which was not affirmed upon subsequent review by a discharge review board on an individual basis.


CONCLUSION OF LAW

The character of the appellant's discharge from service for the period from January 1966 to September 1970 is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist 

VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit.   VA's General Counsel likewise held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.

In this case, as there is no legal entitlement to the benefit claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  



Character of discharge

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  The provisions of 38 C.F.R. § 3.12(d) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12  is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an insane person is one who, (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) who interferes with the peace of society; or (c) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

Benefits are not payable where the claimant was discharged or released (1) as a conscientious objector; (2) by reason of the sentence of a general court-martial; (3) by resignation of an officer for the good of the service; (4) as a deserter; or (5) as an alien during a period of hostilities.  38 C.F.R. § 3.12(c)(1)-(c)(5) (2015); 38 U.S.C.A. § 5303 (West 2015).  

Benefits are also not payable to a person discharged under conditions other than honorable as a result of AWOL (absent without leave) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2015).  The record shows that the appellant had several periods of AWOL during service, with one that lasted over 500 days.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

Facts and analysis

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits.

The appellant asserts he was suffering from mental illness to include posttraumatic stress disorder at the time he went AWOL.  He reports that his VA psychologist have diagnosed him with severe posttraumatic stress disorder (PTSD) and that he had been suffering from the condition since service, including when he made the choice to leave his duty station without permission.  See e.g., appellant's letter received March 18, 2013 and appellant's letter received August 18, 2014.     

The facts of this case are not in substantial dispute.  The appellant was honorably discharged from his first period of active duty service, which spanned from May 1964 to May 1966.  The character of his discharge and his eligibility for VA benefits based upon this period of service is not at issue.  The Board accordingly will confine its analysis to whether the appellant's character of discharge from his second and final period of service bars him from the receipt of VA benefits for that period of service.  

The appellant's character of discharge upon separation in September 1970 was "Under Conditions Other Than Honorable."

Here, the appellant served from June 1966 to September 1970.  He went to Vietnam as a medical corpsman from July 20, 1966 and returned July 19, 1967; his awards and decorations include a Combat Medical Badge.  In January 1968, he was assigned to a base in Edgemont, Pennsylvania.  

The appellant had a period of AWOL from May 31, 1968 to October 5, 1968 (127 days), see e.g., VBMS document dated February 7, 2005, pg. 41.  On October 31, 1968, he received a special court martial for this offense and no confinement was given.  No reason could be found for the appellant's AWOL at this time.  

Again, he went AWOL on November 17, 1968 through April 22, 1970 (521 days).  See e.g., VBMS document dated February 7, 2005, pg. 38.  

In May 1970, the appellant requested a discharge for the good of service.  He indicated that if the request for discharge was accepted, he would be discharged under "other than honorable" conditions and furnished an undesirable discharge certificate.  He understood that, as a result of the issuance of such discharge, he should be deprived for many or all benefits administered by the VA.  The appellant submitted a statement explaining why he was applying for discharge.  He highlighted that he had served four years prior to 1968 without incident, including a yearlong tour in Vietnam.  His problems began in 1968, a year after he returned from the Republic of Vietnam.  His mother was drinking too much and on her way to becoming an alcoholic.  No one in the family could control her but him.  This is also why he first went AWOL.  Upon his return, he was court martialed and received a relatively light sentence but his problems remained.  His mother started drinking again.  Further, he had three children by his estranged first wife and two children by the woman who he lived with for four years who relied on him for support.  While he was AWOL he was able to take care of his family.  In doing so, he was able to work operating heavy equipment, making $250-$300 per week.  He sent $100 per month to his mother-in-law who took care of his children by his first wife.  He was also able to support his two young children and their mother.  At this time, his mother was drinking again and his children were receiving no help from him which they badly needed.  

In response, "disproval" for request for discharge for the good of service was recommended by a commanding officer as he felt the appellant should stand trial and receive a punitive discharge if appropriate.  

Thereafter, on June 10, 1970, he was found guilty at a general court martial for this offense.  The appellant provided testimony and witnesses (family members and friend) attested to circumstances as stated in May 1970, particularly family problems.  The appellant was sentenced to a bad conduct discharge, forfeiture of all pay and allowances, confinement at hard labor for six months and reduction to the enlisted grade of Private.  

The DD 214 for the period from June 1966 to September 1970 confirms that the appellant was discharged from active duty service in with a character of service of under other than honorable conditions.

Subsequently, in August 1975, the appellant was granted a full pardon by authority of President Gerald Ford.  In September 1970, the appellant was granted a clemency discharge certificate.  See DD Form 1953MC.  In December 1975, the appellant was issued a DD Form 215, which amended his DD Form 214 to reflect honorable service. 

As requested by the appellant, the case was reconsidered in an August 2007 administrative decision.  However, the appellant did not meet criteria for reconsideration of his military records as the request was not received within one year of issuance and additional evidence had not been received.  

In support of his claim, the appellant's treating VA psychiatrist indicated that the appellant had a diagnosis of PTSD as related to military combat service in Vietnam and for depression in a January 2014 letter.  Also, a VA treating nurse practitioner wrote a letter stating that the appellant was receiving treatment for PTSD and major depression in a December 2013 letter.  

The appellant testified at a Board hearing in May 2014.  He reiterated that his mother was having problems and further added that he was having problems.  He reported that he was having problems with alcohol and divorce.

In light of the appellant's contentions, a VA medical opinion was obtained in January 2016 to address whether the appellant's behavior at the time of his discharge in 1970 was due to psychiatric disability or whether the appellant was insane at the time he committed the acts that led to his discharge under conditions other than honorable.  The examiner noted a careful review of the record including military personnel records and VA medical records.  The appellant first sought mental health treatment related to PTSD symptoms in 2010.  There is no evidence of symptoms, complaints or treatment in his service treatment records.  There was no evidence of any documented PTSD or mental health symptoms during his time in service or during his AWOL period.  The examiner highlighted the appellant's 1970 statement, as summarized above, which stated his reasons for going AWOL.  The examiner commented that the appellant had clearly articulated his conscious desire to support his mother and family as his reason for his absence from the military.  He also reports working steadily during this period, which is further indication of his level of functioning.  There was no evidence of abnormal or antisocial behavior during this time period.  The VA examiner found that there was no evidence in the record to support a psychiatric disability leading to the appellant's discharge in 1970.  Further, there was no evidence in the record to support the appellant being insane at the time he committed acts that led to his discharge.

As an intial matter regarding the clemency discharge, an honorable or general discharge issued pursuant to Presidential Proclamation 4313 does not remove a bar to VA benefits.  38 C.F.R. § 3.12 (h).  The Board acknowledges that in August 1975, the appellant was granted a full and unconditional pardon and clemency discharge to replace his less than honorable discharge.  He was issued a DD Form 215, which shows satisfactory completion of alternate service pursuant to Presidential Proclamation No. 4313.  However, the evidence does not show that a Discharge Review Board, pursuant to 10 U.S.C.A. § 1553, has upgraded the appellant's discharge to under honorable conditions on an individual basis.  Without such upgrade, evidence of a clemency discharge pursuant to Presidential Proclamation No. 4313 does not entitle the appellant to receipt of VA pension and compensation benefits.

Turning to the question of whether the appellant's in-service offenses represented willful and persistent misconduct, extensive periods of absence are relevant.  Regardless of the health of his mother at the time or the financial situation of his estranged wife, girlfriend and/or children, service personnel records show a pattern of misconduct due to several periods of AWOL.  Despite his recent assertions that his period of AWOL was attributable to mental health issues, the medical evidence of record does not support that the appellant was not involved in conscious wrongdoing or known prohibited action.  Rather, the record supports that he was involved in deliberate or intentional wrongdoing with knowledge of its probably consequences, as exemplified by his 1970 request for discharge for the good of service.  Further, STRs are absent mental health compaints or treatment and the January 2016 VA examiner found the appellant's behavior which led to his discharge in 1970 to be unrelated to psychiatric issues.  As detailed, the appellant has several significant AWOL periods, totalling over 600 days, which were not minor in nature.  The appellant's own explanations regarding his misconduct in 1970 reflect a series of deliberate choices.  The misconduct is certainly willful in nature and the repeated offenses are certainly persistent.  The present case is not one involving one isolated minor episode of misconduct, but several episodes of repeated absence.  

There is no support for a finding that the appellant's service was otherwise honest, faithful, and meritorious.  Every day that the appellant was absent reduced the readiness and the ability of his unit to perform duties.  An absence without leave cannot constitute a minor offense for purposes of willful and persistent misconduct because it would interfere with and preclude the performance of the appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); See Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).  Thus, the appellant's absences without leave are not a minor offense and his service cannot be characterized as honest, faithful and meritorious since his behavior was such that it included problems with unauthorized absences and general failure to be a good service member.  

The Board has also considered whether the appellant met the VA criteria for insanity at the time of the offenses that resulted in the other than honorable discharge.  The Board concludes that the criteria for insanity were not met.  

Although the appellant submitted medical evidence indicating a current diagnosis of PTSD as related to military service and testimony that he essentially had symptoms of PTSD at the time of the offenses that resulted in the other than honorable discharge, the medical evidence does not support a finding that the appellant suffered from a mental health condition, including insanity.  In this regard, the appellant's psychiatric state was clinically evaluated as normal on separation examination in June 1970.  Further, on the associated report of medical history he denied symptoms of frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, any drug or narcotic habit or any excessive drinking habit.  Significantly, the January 2016 VA examiner clearly stated that there was no evidence to support that the appellant was insane at the time he committed the acts that led to discharge.  The appellant has otherwise not submitted (or indicated the existence of) competent (medical) evidence that he was insane by disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Therefore, the appellant's discharge must be considered as having been under dishonorable conditions and is a bar to VA benefits, and the appeal must be denied. The bar to benefits established under 38 C.F.R. § 3.12 (c)(6) remain in effect.


ORDER

The appeal seeking to establish that the character of the appellant's discharge is not a bar to VA benefits is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


